Citation Nr: 0842017	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-08 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for type II diabetes mellitus.

2.  Entitlement to an increased rating for a residual shell 
fragment wound scar, abdominal wall, with history of retained 
metallic foreign body, rectus abdominus muscle, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi,  Regional Office 
(RO).   

A hearing was held before the undersigned Veterans Law Judge 
in January 2006.  

The Board remanded the case for additional developments in 
March 2006.  The requested actions have since been completed, 
and the case is now ready for appellate review.  

In his hearing testimony and written statements, the veteran 
raised claims for service connection for diabetic neuropathy 
of the upper extremities, diabetic retinopathy, and 
hypertension.  Those issues are referred to the RO for 
initial adjudication.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires the use of an 
oral hypoglycemic and he sometimes follows a restricted diet, 
but it does not require the use of insulin or restriction of 
activities.

2.  The residual shell fragment wound scar, abdominal wall, 
with history of retained metallic foreign body, rectus 
abdominus muscle, is superficial and well healed; does not 
result in any significant muscle damage; is not tender, 
painful, or unstable; and is productive of no impairment of 
function.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
higher than 20 percent for diabetes mellitus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

2.  The criteria for a compensable disability rating for a 
residual shell fragment wound scar, abdominal wall, with 
history of retained metallic foreign body, rectus abdominus 
muscle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002); 
38 C.F.R. §§ 4.1, 4.3, 4.73, 4.118, Diagnostic Codes 5319, 
7803-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To An Initial Disability Rating Higher Than
 20 Percent For Type II Diabetes Mellitus.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under that code, the 20 percent rating assigned contemplates 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  Id.  A higher 
40 percent rating is warranted for requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for requiring insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  

The effective date of the grant of service connection for 
diabetes is May 8, 2001.  The report of a diabetes mellitus 
examination conducted by the VA in April 2002 reflects that 
the veteran had a history of being diagnosed with diabetes at 
age 45 after going to an emergency room with an irregular 
heart beat and malaise.  He was found to have elevated blood 
sugar, and diabetes was diagnosed.  The veteran had never 
been in ketoacidosis, but had experienced hypoglycemic 
reactions four or five times over the past 10 years.  He 
reported that he followed an ADA diet as best that he can.  
He worked as a truck driver.  So, his activities were not 
restricted, but if he were to go on insulin shots, he 
reportedly would not pass the employment physical.  The 
veteran reported that he had visual problems in the 
beginning, but now that his sugar was under control, he could 
see with glasses.  He said that if he gets low blood sugar, 
he will then have an irregular heart beat, and that when he 
gets the blood sugar regulated, his heart beat comes back to 
normal.  He had no neurologic symptoms.  He was on Glucovance 
and took two and a half 500mg. tablets twice and day.  He 
went to his diabetic care provider about six times a year and 
had no other symptioms.  

On physical examination, his heart had a regular rate and 
rhythm.  He had complete sensation of his feet.  He had no 
bowel or bladder problems.  His A1C was slightly elevated at 
7.2, with the normal range being from 4.6 to 6.4.  The 
pertinent diagnosis was adult onset diabetes mellitus.

The veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
January 2006.  He reported having diabetes for over three 
years, and said that he took two oral medications to treat 
it.  He reported that he was seen about every two months at 
the VA medical center.  He also reported that he checked his 
blood using his finger at home.  He said his doctor had 
placed him on a strict diet and advised him to exercise.  He 
reported having pain in his arms and legs, and that this 
restricted his activities.  He also reported missing some 
work from time to time.  

The pertinent medical evidence in this case also includes 
private and VA medical treatment records.  For example, 
private treatment records dated in February and April 2002 
reflect that the veteran is diagnosed with Type II diabetes 
mellitus, and has been prescribed Glucovance.  Similarly, a 
VA record dated in April 2003 reflects that the veteran was 
on Glucovance and Atacand.  He reported that he had never 
been on insulin.  He did not know what his blood sugar was.  
The diagnosis was Type 2 diabetes - control unknown, 
clinically stable.  The importance of following a diet, 
regular exercise, and monitoring of blood sugar at home was 
discussed.  Other treatment records contain similar 
information.  

A VA hypertension examination conducted in July 2003 reflects 
that the veteran followed a low cholesterol low saturated fat 
diet with avoidance of salt and no concentrated sweets.  His 
medications included (among others) metformin and Glyburide.  
It was noted that his hypertension had preceded diabetes by 
at least 10 years, and therefore could not be attributed to 
the diabetes.  

A VA peripheral nerves examination conducted in September 
2003 notes that the veteran had been diagnosed with diabetes 
in 1998 and placed on Rezulin for two years.  He was later 
placed on Metformin, but that was discontinued after his 
creatinine level rose.  He was then started on Glyburide.  He 
had a down trending of creatinine.  The veteran denied 
weakness, fatigue, or anorexia.  He had lost 12 pounds since 
2003, and exercised by walking a mile every day.  His blood 
sugar was 120, and he checked it every other day.  The 
veteran complained of his hands and feet going numb, and said 
that he had been told that it was nerve damage due to 
diabetes.   The veteran also reported sexual dysfunction.  

On examination, his reflexes were 1+ in the upper 
extremities, and 1+ at the ankles.  He had decreased reflexes 
in the knees.  Monofilament was decreased over the feet and 
half-way up both legs.  The pertinent diagnoses were (1) 
renal insufficiency, by history; (2) erectile dysfunction, 
very likely secondary to diabetes; (3) signs and symptoms 
suggestive of peripheral neuropathy which is very likely 
secondary to diabetes.  

A VA PTSD examination conducted in September 2003 reflects 
that the diagnoses included non-insulin dependent diabetes 
mellitus.  A peripheral nerves examination conducted by the 
VA in September 2003 noted that the veteran had EMG/NCV 
testing done which showed mild carpal tunnel syndrome and 
also axonal neuropathy of both lower extremities very likely 
secondary to diabetes mellitus.  

In a decision of October 2003, the RO granted a separate 
noncompensable rating for erectile dysfunction associated 
with diabetes mellitus.  That resulted in an award of special 
monthly compensation for loss of use of a creative organ.  In 
a rating decision of January 2004, the RO granted service 
connection for peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling; and peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling.  The veteran has not filed a notice of 
disagreement with either of those decisions.  

A more recent VA treatment record dated in April 2006 
reflects that the veteran continues to be on metformin and 
Glyburide.  It was recommended that he continue weight loss 
through diet and exercise.  A record dated in September 2006 
noted that he had poor diabetes control as evidenced by the 
last A1C of 9.2% which was an increased from the previous 
7.0% in April.  A VA treatment record dated in April 2008 
reflects that the diabetes was under poor control with A1C of 
10.8%.  The dose of Glyburide was increased.  

The report of a diabetes examination conducted by the VA in 
May 2008 reflects that the examiner noted that a record dated 
in September 1999 (prior to the effective date of service 
connection) reflects that the veteran was given insulin 
twice.  Since then, he had been on Glucovance, metformin and 
was presently on Glyburide.  He had not been hospitalized for 
ketoacidosis or hypoglycemic reaction.  However, he reported 
having one hypoglycemic reaction when his blood sugar dropped 
to 40 and he was taken to an ER.  He reported that he tried 
to follow a restricted diet, but lately had not been very 
compliant with it.  He denied any restriction of activities 
on account of diabetes.  He was not physically active, and 
had never been on insulin.  Following examination, the 
pertinent diagnosis was diabetes mellitus type II.  It was 
noted that it was under poor control, with an A1C of 10.8 in 
April 2008.  

The report of a VA eye examination conducted in June 2008 
reflects a diagnosis of diabetes without non-proliferative 
diabetic retinopathy.  It was further stated that his 
diabetes mellitus was without ocular complications.  

After reviewing all of the evidence which is of record, the 
Board finds that the evidence does not support the assignment 
of a rating higher than 20 percent for diabetes mellitus.  
The Board notes that none of the evidence since the effective 
date of service connection indicates that the veteran uses 
insulin.  The use of insulin is not reflected in the VA 
examination report or the treatment records.  In fact, the 
veteran has never alleged that he uses insulin.  Also, no 
regulation of activities has been recommended due to 
diabetes.  On the contrary, the evidence reflects that 
exercise has been recommended.  In addition, although he 
takes hypoglycemic agents and follows restricted diet, such 
findings are already contemplated for the currently assigned 
20 percent rating.  Also, there has been no variation in the 
severity of symptoms to warranted a staged rating.  
Accordingly, the Board concludes that the criteria for an 
initial rating higher than 20 percent are not warranted.  

II.  Entitlement To An Increased Rating For A Residual Shell 
Fragment Wound Scar, Abdominal Wall, With History Of Retained 
Metallic Foreign Body, Rectus Abdominus Muscle, Currently 
Rated As Noncompensably Disabling.

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2008)).  As applied to 
the veteran's appeal, however, there are no material changes 
in the criteria for evaluating the scar.  The Board finds, 
therefore, that it can apply either version of the rating 
criteria without prejudice to him.

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (2002).

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2008).

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2008).

Alternatively, Diagnostic Code 5319 governs muscles of the 
abdominal wall.  Under that code, a 10 percent evaluation is 
warranted for moderate muscle injury to Muscle Group XIX.  A 
noncompensable rating is warranted for a slight injury.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5319, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. 38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

The veteran's service medical records show that in September 
1968 he was treated for a small fragment wound in the 
abdomen.  He had delayed closure until the next day, at which 
time it was sutured and he was placed on light duty.  He 
continued to receive follow up care for 10 days, at which 
time it was concluded that the wound was healed and he was 
returned to duty.  The report of a medical history given by 
the veteran in December 1969 for the purpose of separation 
does not contain any mention of the fragment wound.  The 
report of a medical examination conducted at that time is 
likewise negative.  

In April 1970, the veteran filed a claim for disability 
compensation for a shrapnel wound of the stomach.  The report 
of a VA disability evaluation examination conducted in June 
1970 reflects that the veteran complained that he still had 
shrapnel in his stomach, and that every once in a while his 
stomach got sore.  The examiner stated that apparently the 
wound was superficial.  On examination, the veteran had 
superficial shell fragment wounds at the level of the 
umbilicus and to the right side of the abdomen measuring 
4.25, 1.25 and .5 of an inch respectively.  There was no 
evidence of fragments having penetrated the abdominal wall.  
Subsequently, in a rating decision of July 1970, the RO 
granted service connection for residuals, superficial shell 
fragment wound, abdominal wall, with retained metallic 
foreign body.  The RO assigned a 10 percent rating under 
Diagnostic Code 7804 (tender scar).  

The veteran was afforded another VA examination in August 
1982.  Examination showed a 2.25 cm long by .25 cm wide 
located above the umbilicus, and to the right of the midline.  
He also had a 12 m by .25 cm scar of the mid abdomen on the 
right.  It was noted that both scars were faintly visible, 
soft, smooth, felt, pliable, and not attached to the 
underlying structure.  The scars were not tender to 
palpation, and a foreign body was not palpable.  The veteran 
stated that the smaller scar was due to the shell fragment 
wound, and the larger was due to a superficial laceration 
with a piece of tin while he was crawling during the shell 
fire.  The examiner stated that the scarring was very 
superficial.  There was no keloid formation.  Subsequently, 
in a rating of September 1982, the RO reduced the evaluation 
from 10 percent to noncompensable.  

In February 2002, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.  

The veteran testified in support of his claim in January 
2006.  He said that from time to time the scar got sore, 
itched, and kind of swelled up.  He said that it was 
sometimes tender and painful.  

The relevant evidence includes the report of an examination 
conducted by the VA in April 2002.  The report noted the 
history of a shrapnel wound into the lower abdomen, but it 
was stated that the veteran had no significant sequelae from 
this.  He reported that occasionally the scar would get a 
little sore, but otherwise it did not bother him.  On 
physical examination, there was a one inch scar in the area 
of the right lower quadrant.  It was nontender and non 
adherent.  There was no tendon damage, no bone, joint or 
nerve damage.  There was no muscle herniation, and no joints 
involved.  Radiologic studies reportedly showed a metallic 
fragment in the vicinity of the entrance wound.  The 
diagnosis was status post shrapnel wound to the lower abdomen 
involving the rectus abdominus muscle.  

The report of a peripheral nerves examination conducted by 
the VA in September 2003 reflects that the scar was found to 
be well healed, nontender and nonadherent

Finally, the report of a scars examination conducted by the 
VA in May 2008 reflects that the veteran stated that his 
shrapnel wound scar bothered him every couple of months when 
it got a little sore, but it usually was asymptomatic.  He 
did not take any pain medications for it.  On examination, 
the veteran had a hyperpigmented scar, almost triangular in 
shape, measuring 1.5 by 1 cm above the umbilicus on the right 
side of the abdomen.  The scar was nontender and nonadherent 
to the underlying tissue.  The texture of the skin was 
normal.  The scar was stable.  There was no elevation or 
depression of the surface contour of the scar on palpation.  
The scar was superficial.  There was no inflammation, edema, 
keloid formation, or ulceration, exfoliation, exudation, or 
marked disfigurement.  The scar was significantly 
hyperpigmented.  There was no area of induration or 
inflexibility.  There was no limitation of function caused by 
the scar.  The examiner could not feel shrapnel in the scar.  
The examiner noted that there was also another linear scar on 
the right side of the abdomen extending from the umbilicus 
laterally.  It was 13 cm long, and there was a 5.5 cm scar 
parallel to it.  Both were superficial and well healed.  They 
were nontender and nonadherent.  There was no elevation, or 
depression.  There was no inflammation, edema, or keloid 
formation.  There was also no loss of function.  An x-ray 
showed a small 5 mm by 5 mm metallic density which could be a 
piece of shrapnel.  

According to either version of the rating criteria for scars, 
a 10 percent rating is applicable if the scar is unstable or 
ulcerated, tender or painful on objective examination, or 
otherwise productive of limitation of function.  The 
examination reports show that none of these criteria are met.  
His complaint of occasional pain is not supported by evidence 
of the scar being painful on examination, as required by the 
rating criteria.  With respect to disfigurement, a 
compensable rating is applicable only if the disfiguring scar 
is on the head, face, or neck.  See 38 C.F.R. § 4.118 (2002) 
or (2008).  A compensable rating may not be assigned for a 
scar which causes disfigurement to the abdomen.  

The Board further finds that a higher level of compensation 
cannot be provided by rating the disorder based on muscle 
damage under Diagnostic code 5319.  To warrant a compensable 
rating under that code, the evidence would have to show 
moderate muscle damage.  However, the evidence in this case 
shows little, if any, muscle damage.  The service medical 
records form the time of the original injury do not contain 
any indication that there was muscle damage.  The wound was 
described as being "small", and simply required suturing 
and a short time to heal.  There was no mention of 
debridement of damaged muscle.  On the initial VA examination 
in June 1970, the wound was described as being 
"superficial," and it was stated that there was no evidence 
that fragments had penetrated the abdominal wall.  The 
subsequent VA examination in August 1982 is likewise negative 
for mention of muscle damage.  On VA examination in April 
2002, it was noted that there was no muscle herniation.  The 
examiner stated that from the placement of the scar it looked 
like the shrapnel went into the rectus abdominus muscle, but 
the same examiner also stated that the veteran had no 
significant sequelae from the wound.  The report of a VA 
examination conducted in September 2003 summarizes findings 
pertaining to the fragment wound, but does not mention any 
muscle damage.  Finally, the report of a VA examination 
conducted in May 2008 reflects that the scars were again 
characterized as being superficial with no loss of function, 
and there is no mention of muscle damage in the report.  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  Such a history is not 
shown.  There is also no history consistent with a moderate 
disability which includes complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use.  Objective findings in the 
present case do not include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue.  Thus, moderate muscle 
damage is not shown.  The Board finds, therefore, that the 
criteria for a compensable rating are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable rating for a residual shell 
fragment wound scar, abdominal wall, with history of retained 
metallic foreign body, rectus abdominus muscle,.


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, in regard to the veteran's claim of entitlement to an 
initial evaluation in excess of 20 percent disabling for 
diabetes, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, VA has no further duty to notify with 
respect to that issue.

In regard to the veteran's claim of entitlement to a 
compensable evaluation for a shell fragment wound scar, the 
Board notes that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  Additionally, the 
veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The veteran was notified in an April 2006 VCAA letter that he 
could submit evidence showing his service-connected shell 
fragment wound scar had increased in severity.  The veteran 
was informed that evidence of an increase in severity could 
be submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  Although 
the letter was not provided prior to the adjudication of the 
claim, there was no prejudice due to the timing of the letter 
because the veteran was subsequently afforded an opportunity 
to submit evidence, and the claim was readjudicated.  

However, the Board notes that the April 2006 VCAA letter 
failed to notify the veteran to provide information about the 
general criteria applicable to increased ratings for lumbar 
strain.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for scars are harmless 
error and did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  The veteran was provided with the rating 
criteria for scars in the Statement of the Case in March 
2003.  The Board notes that the veteran's claim was 
readjudicated following notice of this information.  

Based on the notices provided to the veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision and the statement of the case, what information or 
evidence was required for an increased rating to be granted.  
In addition, the veteran's statements submitted to the Board 
reveal that the veteran had actual knowledge of what 
information or evidence was required for an increased rating 
to be granted.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The appellant was afforded VA medical 
examinations.  He was also afforded a hearing.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).







ORDER

1.  An initial disability rating higher than 20 percent for 
type II diabetes mellitus is denied.

2.  An increased rating for a residual shell fragment wound 
scar, abdominal wall, with history of retained metallic 
foreign body, rectus abdominus muscle, currently rated as 
noncompensably disabling, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


